Exhibit 10(h)

Date: March 19, 2003

Contract No.: 109013

 

NNS SERVICE AGREEMENT

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and THE
PEOPLES GAS LIGHT & COKE COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

 

 1. AUTHORITY FOR TRANSPORTATION SERVICE:
    (284B = Section 311; 284G = Blanket)

    Not Applicable.

 2. RATE SCHEDULE: No Notice Service (NNS)

 3. CONTRACT QUANTITIES:

Contract Quantity - see Exhibit attached hereto.

 4. TERM OF AGREEMENT:

    April 01,2003 to

    March 31,2004

 5. RATES:

    Maximum rates, charges, and fees shall be applicable for the entitlements
    and quantities delivered pursuant to this Agreement unless Transporter has
    advised Shipper in writing or by GEMStm that it has agreed otherwise.

     

     

     

    1

    

    --------------------------------------------------------------------------------

    

     

    Date: March 19, 2003
    
    Contract No.: 109013

     

    It is further agreed that Transporter may seek authorization from the
    Commission and/or other appropriate body at any time and from time to time
    to change any rates, charges or other provisions in the applicable Rate
    Schedule and General Terms and Conditions of Transporter's FERC Gas Tariff,
    and Transporter shall have the right to place such changes in effect in
    accordance with the Natural Gas Act. This Agreement shall be deemed to
    include such changes and any changes which become effective by operation of
    law and Commission order. Nothing contained herein shall be construed to
    deny Shipper any rights it may have under the Natural Gas Act, including the
    right to participate fully in rate or other proceedings by intervention or
    otherwise to contest changes in rates in whole or in part.

 6. INCORPORATION BY REFERENCE:

    The provisions of Transporter's applicable Rate Schedule and the General
    Terms and Conditions of Transporter's FERC Gas Tariff, are specifically
    incorporated herein by reference and made a part hereof.

 7. NOTICES:

    All notices can be given by telephone or other electronic means, however,
    such notices shall be confirmed in writing at the addresses below or through
    GEMStm Shipper and Transporter may change the addresses below by written
    notice to the other without the necessity of amending this Agreement:

     

    TRANSPORTER:

    ANR PIPELINE COMPANY
    9 GREENWAY PLAZA
    HOUSTON, TX 77046-0995
    

    Attention:
    
    TRANSPORTATION SERVICES

     

     

     

     

    2

    

    --------------------------------------------------------------------------------

    

     

    Date: March 19, 2003
    
    Contract No.: 109013

     

    SHIPPER:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    150 N. MICHIGAN AVE
    SUITE 3900
    CHICAGO, IL 60601
    

    Attention:
    
    DAVE WEAR
    
     
    
     
    
    Telephone:
    
    312-762-1647
    
    Fax:
    
    312-762-1671

     

    INVOICES AND STATEMENTS:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    130 E RANDOLPH DR 23RD FLR
    CHICAGO, IL 60601-6207
    

    Attention:
    
    TOM SMITH
    
     
    
     
    
    Telephone:
    
    312-240-7692
    
    Fax:
    
    312-240-3865

     

    NOMINATIONS:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    150 N. MICHIGAN AVE
    SUITE 3900
    CHICAGO, IL 60601
    

    Attention:
    
    BOB HAYES
    
     
    
     
    
    Telephone:
    
    312-762-1652
    
    Fax:
    
    312-762-1671

     

     

     

    3

    

    --------------------------------------------------------------------------------

    

     

    Date: March 19, 2003
    
    Contract No.: 109013

     

     

    ALL OTHER MATTERS:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    150 N. MICHIGAN AVE
    SUITE 3900
    CHICAGO, IL 60601
    

    Attention:
    
    DAVE WEAR
    
     
    
     
    
    Telephone:
    
    312-762-1647
    
    Fax:
    
    312-762-1671

     

 8. FURTHER AGREEMENT:

 A. The rate for the Primary Route No Notice Entitlement as listed in the
    attached Primary Route Exhibit shall be a Monthly Reservation Rate of
    $3.4000 per dth and the applicable Commodity Rate of $0.0150 not to exceed
    Transporter's Maximum Tariff Reservation and Commodity Rate.

    In addition, if one rate component which was at or below the applicable
    Maximum Rate at the time this discount agreement was executed subsequently
    exceeds the applicable Maximum Rate due to a change in Transporter's Maximum
    Rates so that such rate component must be adjusted downward to equal the new
    applicable Maximum Rate, then other rate components may be adjusted upward
    to achieve the agreed overall rate, as long as none of the resulting rate
    components exceeds the Maximum Rate applicable to that rate component. Such
    changes to rate components shall be applied prospectively, commencing with
    the date a Commission Order accepts revised tariff sheet rates. However,
    nothing contained herein shall be construed to alter a refund obligation
    under applicable law for any period during which rates that had been charged
    under a discount agreement exceeded rates, which ultimately are found to be
    just and reasonable.

 

 

 

 

4



--------------------------------------------------------------------------------



 

Date: March 19, 2003

Contract No.: 109013

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective Officers or Representatives there unto duly authorized to be
effective as of the date stated above.

 

SHIPPER: THE PEOPLES GAS LIGHT & COKE COMPANY

By:

/s/ William E. Morrow

Title:

Executive Vice President

Date:

March 27, 2003

 

TRANSPORTER: ANR PIPELINE COMPANY

By:

/s/ Joseph E. Pollard

Title:

Agent and Attorney-in-Fact

Date:

4/8/03

 

 

 

 

5



--------------------------------------------------------------------------------



 

 

 

Contract No:

109013

PRIMARY DELIVERY EXHIBIT

 

Rate Schedule:

NNS

    To Agreement Between

 

Contract Date:

March 19, 2003

ANR PIPELINE COMPANY (Transporter)

Amendment Date:

 

AND THE PEOPLES GAS LIGHT & COKE COMPANY (Shipper)

 

 

Primary

 

Primary

 

MDQ

 

Delivery

 

Delivery

 

(DTH)

 

Location No.

 

Location Name

 

 

 

 

295958

 

PGL&C-Group 1

 

 

 

 

FROM: April 01,2003

 

TO: March 31, 2004

 

60000

 

 

 

 

 

 

 

 

 

 

 

GROUP TOTAL

 

60000

 

 

 

 

6



--------------------------------------------------------------------------------



 

 

 

Contract No:

109013

CONTRACT QUANTITY EXHIBIT

 

Rate Schedule:

NNS

    To Agreement Between

 

Contract Date:

March 19, 2003

ANR PIPELINE COMPANY (Transporter)

Amendment Date:

 

AND THE PEOPLES GAS LIGHT & COKE COMPANY (Shipper)

 

 

Agreement

Priority

Number

Number

 

** Designated FSS Storage Account Agreement(s)**

109012

 

01

 

 

FROM: April 01,2003

 

TO: March 31, 2004

 

 

 

 

7



--------------------------------------------------------------------------------



 

 

 

Contract No:

109013

CONTRACT QUANTITY EXHIBIT

 

Rate Schedule:

NNS

    To Agreement Between

 

Contract Date:

March 19, 2003

ANR PIPELINE COMPANY (Transporter)

Amendment Date:

 

AND THE PEOPLES GAS LIGHT & COKE COMPANY (Shipper)

 

 

Agreement

Priority

Number

Number

 

** NNS Storage Transportation Agreement(s): **

109011

 

01

 

 

FROM: April 01, 2003

 

TO: March 31, 2004

 

 

 

 

8